Citation Nr: 0515532	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to December 1975 (Army), and from April to 
October 1976 (Navy).  These matters are before the Board of 
Veteran's Appeals (Board) on appeal from a May 1999 rating 
decision by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a November 1999 
statement of the case (SOC) the RO, among other things, noted 
that service connection had been previously denied for 
cervical disc disease, but denied service connection for this 
disorder upon de novo review.  Although the RO adjudicated 
this issue on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based on the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has characterized 
this issue as stated.  A videoconference hearing was held 
before the undersigned in November 2004.  

The Board denied these two claims in a decision dated 
February 14, 2005.  That decision has been vacated to allow 
for consideration of evidence that was received (but not 
associated with the record) prior to issuance of the February 
2005 Board decision.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

At the hearing the veteran was advised that he had 60 days 
abeyance (more if requested) to submit additional evidence, 
specifically, a medical opinion.  Prior to the issuance of 
the February 14, 2005 decision in these matters, in January 
2005, the RO received additional pertinent medical evidence, 
which was not forwarded to the Board until April 2005, after 
the decision was issued.  Thus, the February 2005 Board 
decision was based on a less than complete record.  
Furthermore, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit Court invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  

The evidence received in January 2005 includes the report of 
a medical examination with a nexus opinion by a private 
chiropractor that appears to relate the veteran's cervical 
spine degenerative disc disease to his military service.  
This evidence has not been considered by the RO, and the 
appellant has not waived initial AOJ consideration of the 
evidence.  The veteran is entitled to AOJ initial review of 
the additional evidence received.    

The private chiropractor who signed the January 2005 medical 
record did not explain the rationale for the opinion given.  
The veteran's representative has requested a VA medical 
advisory opinion; such opinion may be indicated (if the claim 
is reopened). 

Whether a service spine disorder is service connected is a 
matter that would clearly have bearing on a claim seeking 
TDIU.  Hence, those two claims are inextricably intertwined, 
and the claim for TDIU must be held in abeyance until the 
claim seeking service connection for a cervical spine 
disorder is resolved.  

Accordingly, the case is REMANDED to the RO for the 
following:
The RO should redjudicate the claims on 
appeal in light of all evidence 
received since the last supplemental 
SOC (SSOC) in December 2003.  If the 
claim seeking service connection for a 
cervical spine disorder is reopened, 
the RO should arrange for any further 
development suggested (such as an 
orthopedic examination to ascertain 
whether there is a nexus between the 
veteran's cervical spine disability and 
his service or his service connected 
low back disability) prior to de novo 
review of that claim  If either claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded ample 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.

The purposes of this remand are to meet due process 
considerations and to ensure compliance with the guidelines 
of the Federal Circuit in DAV, supra.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development must be 
handled in an expeditious manner. 



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

